Name: Council Regulation (EEC) No 60/86 of 7 January 1986 determining the arrangements to be applied by Spain and Portugal to trade with certain third countries until 28 February 1986
 Type: Regulation
 Subject Matter: distributive trades;  Europe;  cooperation policy
 Date Published: nan

 16. 1 . 86 Official Journal of the European Communities No L 12/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 60/86 of 7 January 1986 determining the arrangements to be applied by Spain and Portugal to trade with certain third countries until 28 February 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal hereinafter referred to as the 'Act', Having regard to the proposal from the Commission, Whereas the situation envisaged by Articles 180 and 367 of the Act exists with regard to the Agreements mentioned in the first indent of Article 181 ( 1 ) and that of Article 368 ( 1 ) of the Act, with the exception of those agreements concluded with members of the European Free Trade Association ; Whereas, pursuant to the said Articles 180 and 367, the Community is therefore required to take the necessary measures to deal with this situation after accession ; Whereas it appears appropriate to maintain , for a period of two months with regard to the third countries concerned, the arrangements which applied before acces ­ sion between the acceding States and those third coun ­ tries, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 28 February 1986, the arrangements applicable by Spain and Portugal to trade with third coun ­ tries under the Agreements mentioned in the first indent of Article 181 ( 1 ) and that of Article 368 ( 1 ) of the Act with the exception of the Agreements concluded with Austria, Finland, Iceland, Norway, Sweden and Switzer ­ land, shall be those that applied before accession . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 January 1986 . For the Council The President H. van den BROEK